DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adel et al. [US 2008/0316442 A1].

Regarding claims 1 and 11, Adel et al. discloses a method (Figs. 2 and 3) / a system (Fig. 1) for process control in the manufacture of semiconductor devices comprising: 
performing metrology on at least one Design of Experiment (DOE) semiconductor wafer included in a lot of semiconductor wafers, said lot forming part of a batch of semiconductor wafer lots (paragraph [0043]); 
generating, based on said metrology, one or more correctables to a process used to manufacture said lot of semiconductor wafers; and adjusting, based on said correctables, said process performed on at least one of: other semiconductor wafers included in said lot of semiconductor wafers, and other lots of semiconductor wafers included in said batch (paragraphs [0033] and [0048]).

Regarding claims 2 and 12, Adel et al. discloses wherein said process comprises a lithographic patterning process performed by a lithographic patterning tool (120, as shown in Fig. 1).

Regarding claims 3 and 13, Adel et al. discloses wherein said metrology comprises measurement of misregistration between layers of said DOE semiconductor wafer (Claim 19).

Regarding claims 4 and 14, Adel et al. discloses and also comprising performing said process used to manufacture said lot of semiconductor wafers during said performing of said metrology, prior to said adjusting of said process (paragraph [0043]).

Regarding claims 10 and 20, Adel et al. discloses and also comprising generating, based on said metrology, one or more correctables to performance of said metrology, whereby said performance of said metrology is optimized (paragraph [0048]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adel et al. in view of Pandev et al. [US 2016/0109230 A1].

Regarding claims 5, 6, 9, 15, 16 and 19, Adel et al. discloses the method / the system, as applied above.

Adel et al. does not teach and also comprising generating said DOE semiconductor wafer prior to said performing of said metrology thereon, wherein said generating said DOE semiconductor wafer comprises varying at least one DOE parameter across said DOE semiconductor wafer, wherein said varying of said DOE parameter comprises at least one of varying said DOE parameter per field of said DOE semiconductor wafer and per die of said DOE semiconductor wafer.
However, Pandev et al. evaluating the performance of multiple patterning processes comprising generating said DOE semiconductor wafer prior to said performing of said metrology thereon (paragraph [0037]), wherein said generating said DOE semiconductor wafer comprises varying at least one DOE parameter across said DOE semiconductor wafer, wherein said varying of said DOE parameter comprises at least one of varying said DOE parameter per field of said DOE semiconductor wafer and per die of said DOE semiconductor wafer (paragraph [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art to generate a DOE for wafer and varying parameters per field, as taught by Pandev et al. in the system of Adel et al. because such a modification provides a transfer function that directly relates optical measurement data collected by the optical measurement tool to values of parameters of the patterned structure such that challenges due to increasingly small resolution requirements, multi-parameter correlation, increasingly complex geometric structures, and increasing use of opaque materials are eliminated (paragraphs [0011] and [0013] of Pandev et al.).

Regarding claims 7, 8, 17 and 18, Adel et al. discloses wherein said DOE parameter comprises one of misalignment of targets used for measurement of misregistration between layers of said DOE semiconductor wafer and other parameters related to misregistration between said layers of said DOE semiconductor wafer, wherein said other parameters related to misregistration comprise parameters of said lithography patterning tool including translation, rotation, focus and dose (Claim 19).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEORAM PERSAUD/Primary Examiner, Art Unit 2882